DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 5 of the response, filed 06/14/2022, with respect to the objections to the specification and the claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and the claims; therefore, the objections to the specification and the claims have been withdrawn. 
Applicant’s arguments, see Pages 2-4 of the response, filed 06/14/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the  rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 5-7 of the response, filed 06/14/2022, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103 have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claims 1 and 13.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Rudolph (Reg. No: 41,539) on 09/02/2022.
The application has been amended as follows: 
IN THE ABSTRACT:
The current abstract is deleted and replaced by the following paragraph: --The invention relates to a profiled structure elongated in a direction in which the structure has a length exposed to an airflow and transversely to which the structure has a leading edge and/or a trailing edge, at least one of which is profiled and has, along said direction of elongation, geometric serration patterns defined by a succession of peaks and troughs.  Along the profiled leading edge and/or trailing edge, the serration patterns have a geometric pattern that is repeated in the direction of elongation, the shape of which is stretched and/or contracted transversely to the direction of elongation and/or in the direction of elongation.—
The above change makes the abstract one paragraph, thus satisfying the requirement that the abstract be limited to a single paragraph (See MPEP 608.01(b)(I)(C)).
Allowable Subject Matter
Claims 1-4 and 12-13 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the geometric pattern of the serrations evolving in a non-periodic manner either in the elongation direction or transversely to the elongation direction according to a linear, quadratic, exponential, or logarithmic law of evolution.  The prior art discloses serrations with a geometric pattern evolving in a periodic manner or in a non-periodic manner but not according to a specific claimed law of evolution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745